DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 03/09/2022 have been fully considered but are moot in view of the new ground of rejection.
Independent claims 1, 21, 36 and 56
	Regarding claims 1, 21, 36 and 56, the applicant has amended claims to recite “wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio.” The applicant's arguments are considered but are moot in view of the new ground of rejection.



Dependent Claims 5, 23, 38 and 58
Regarding claims 5, 23, 38 and 58, the applicant argues that the cited section of Hwang recites that “the offset values can be the maximum power reduction (MRP) value.”  However, the cited section of Hwang is silent as to “the dynamic range of the transmission power ratio.” Therefore, Hwang fails to disclose “wherein the indication includes a maximum positive offset associated with the dynamic range of the transmission power ratio and a maximum negative offset associated with the dynamic range of the transmission power ratio.”
In response to applicant’s argument (See Allowable Subject Matter)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-12, 15-18, 21, 22, 29-31, 33, 35-37, 44-47, 50-53, 56, 57, 64-66, 68 and 70 are rejected under 35 U.S.C. §103 as being unpatentable over Zhou et al. (US 2019/0052339 A1) hereinafter “Zhou” in view of Gupta et al. (US 2007/0105576 A1) hereinafter “Gupta”
As per claim 1, Zhou discloses a method for wireless communication, comprising:
identifying a dynamic range of a transmission power ratio between a first reference signal and a second reference signal of a downlink control channel received from a base station (Zhou, [0249], An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power; [0246], CSI-RS and DM-RS for PDCCH.  Note that, CSI-RS and DM-RS are a first reference signal and a second reference signal)
Zhou does not explicitly disclose wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio.
Gupta discloses wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio (Gupta, [0095], where maximum transmission power, M is determined to be 2 Watts and minimum transmission bandwidth is 5 MHz)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gupta related to wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio and have modified the teaching of Zhou in order to reduce interference (Gupta, [0004])
Zhou in view of Gupta disclose determining a beam failure status based at least in part on the dynamic range of the transmission power ratio (Zhou, [0251], The wireless device may detect the at least one beam failure, e.g., based on determining that a measured mean link quality is below a threshold)
and communicating with the base station in accordance with the beam failure status (Zhou, [0224], the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)

As per claim 2, Zhou in view of Gupta disclose the method of claim 1, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 9, Zhou in view of Gupta disclose the method of claim 2, wherein identifying the dynamic range of the transmission power ratio comprises: 
receiving an indication of a configuration of the CSI-RS (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)
and determining the dynamic range of the transmission power ratio based at least in part n the indication of the configuration of the CSI-RS (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS)) 

As per claim 10, Zhou in view of Gupta disclose the method of claim 9, wherein the configuration includes at least one of quasi-co-location (QCL) information , a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 11, Zhou in view of Gupta disclose the method of claim 9, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 12, Zhou in view of Gupta disclose the method of claim 9, wherein identifying the dynamic range of the transmission power ratio further comprises: identifying a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 15, Zhou in view of Gupta disclose the method of claim 9, wherein identifying the dynamic range of the transmission power ratio further comprises: identifying a maximum CSI-RS to DMRS power ratio and a minimum CSI-RS to DMRS power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 16, Zhou in view of Gupta disclose the method of claim 2, wherein identifying the dynamic range of the transmission power ratio comprises: 
receiving an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) received from the base station (Zhou, [0004], A base station may transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery)
and determining the dynamic range of the transmission power ratio based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 17, Zhou in view of Gupta disclose the method of claim 2, further comprising: 
determining a beam failure has occurred based at least in part on the determined beam failure status (Zhou, [0375], determine that a beam failure recovery process has concluded)
and transmitting a beam failure report to the base station (Zhou, [0249], send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request)

As per claim 18, Zhou in view of Gupta disclose the method of claim 2, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 21, Zhou discloses a method for wireless communication, comprising: 
identifying a dynamic range of a transmission power ratio between a first reference signal and a second reference signal of a downlink control channel to a user equipment (UE) (Zhou, [0249], An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power; [0246], CSI-RS and DM-RS for PDCCH.  Note that, CSI-RS and DM-RS are a first reference signal and a second reference signal)
Zhou does not explicitly disclose wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio.
Gupta discloses wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio (Gupta, [0095], where maximum transmission power, M is determined to be 2 Watts and minimum transmission bandwidth is 5 MHz)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gupta related to wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio and have modified the teaching of Zhou in order to reduce interference (Gupta, [0004])
Zhou in view of Gupta disclose transmitting, to the UE, a signal that facilitates identification of the dynamic range of the transmission power ratio by the UE (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery. The configuration parameters may comprise an indication of beam failure recovery priority information for the wireless device)
receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio (Zhou, [0249], A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may have one or more BFR requests for a transmission, overlapping in time with a transmission of one or more other messages. An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power)
and communicating with the UE in accordance with the beam failure status report (Zhou, [0224], the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)

As per claim 22, Zhou in view of Gupta disclose the method of claim 21, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 29, Zhou in view of Gupta disclose the method of claim 22, further comprising: transmitting an indication of a configuration of the CSI-RS, wherein the configuration indicates the dynamic range of the transmission power ratio (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)

As per claim 30, Zhou in view of Gupta disclose the method of claim 29, wherein the configuration includes at least one of quasi-co-location (QCL) information, a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 31, Zhou in view of Gupta disclose the method of claim 29, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 33, Zhou in view of Gupta disclose The method of claim 22, further comprising: transmitting an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery), wherein the dynamic range of the transmission power ratio is based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 35, Zhou in view of Gupta disclose the method of claim 22, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 36, Zhou discloses an apparatus for wireless communication, comprising: 
means for identifying a dynamic range of a transmission power ratio between a first reference signal and a second reference signal of a downlink control channel received from a base station (Zhou, [0249], An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power; [0246], CSI-RS and DM-RS for PDCCH.  Note that, CSI-RS and DM-RS are a first reference signal and a second reference signal)
Zhou does not explicitly disclose wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio.
Gupta discloses wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio (Gupta, [0095], where maximum transmission power, M is determined to be 2 Watts and minimum transmission bandwidth is 5 MHz)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gupta related to wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio and have modified the teaching of Zhou in order to reduce interference (Gupta, [0004])
Zhou in view of Gupta disclose means for determining a beam failure status based at least in part on the dynamic range of the transmission power ratio (Zhou, [0251], The wireless device may detect the at least one beam failure, e.g., based on determining that a measured mean link quality is below a threshold)
and means for communicating with the base station in accordance with the beam failure status (Zhou, [0224], By determining and configuring a candidate beam, the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)

As per claim 37, Zhou in view of Gupta disclose the apparatus of claim 36, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 44, Zhou in view of Gupta disclose the apparatus of claim 37, wherein the means for identifying the dynamic range of the transmission power ratio comprises: 
means for receiving an indication of a configuration of the CSI-RS (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot) 
and means for determining the dynamic range of the transmission power ratio based at least in part on the indication of the configuration of the CSI-RS (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 45, Zhou in view of Gupta disclose the apparatus of claim 44, wherein the configuration includes at least one of quasi-co-location (QCL) information , a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 46, Zhou in view of Gupta disclose the apparatus of claim 44, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 47, Zhou in view Gupta disclose the apparatus of claim 44, wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying a maximum value associated with the dynamic range of the transmission power ratio and a minimum value associated with the dynamic range of the transmission power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0221], The size of contention window may be specified by the minimum and maximum value of N. The transmitting entity may vary the size of the contention window)

As per claim 50, Zhou in view of Gupta disclose the apparatus of claim 44, wherein the means for identifying the dynamic range of the transmission power ratio further comprises: means for identifying a maximum CSI-RS to DMRS power ratio and a minimum CSI-RS to DMRS power ratio based at least in part on the configuration of the CSI-RS (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 51, Zhou in view of Gupta disclose the apparatus of claim 37, wherein the means for identifying the dynamic range of the transmission power ratio comprises: means for receiving an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) received from the base station (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery); and means for determining the dynamic range of the transmission power ratio based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 52, Zhou in view of Gupta disclose the apparatus of claim 37, further comprising: 
means for determining a beam failure has occurred based at least in part on the determined beam failure status (Zhou, [0375], determine that a beam failure recovery process has concluded)
and means for transmitting a beam failure report to the base station (Zhou, [0249], send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request)

As per claim 53, Zhou in view of Gupta disclose the apparatus of claim 37, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

As per claim 56, Zhou discloses an apparatus for wireless communication, comprising: 
means for identifying a dynamic range of a transmission power ratio between a first reference signal and a second reference signal of a downlink control channel to a user equipment (UE) (Zhou, [0249], An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power; [0246], CSI-RS and DM-RS for PDCCH.  Note that, CSI-RS and DM-RS are a first reference signal and a second reference signal)
Zhou does not explicitly disclose wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio.
Gupta discloses wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio (Gupta, [0095], where maximum transmission power, M is determined to be 2 Watts and minimum transmission bandwidth is 5 MHz)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Gupta related to wherein the dynamic range is bounded by a maximum value of the transmission power ratio and a minimum value of the transmission power ratio and have modified the teaching of Zhou in order to reduce interference (Gupta, [0004])
Zhou in view of Gupta disclose means for transmitting, to the UE, a signal that facilitates identification of the dynamic range of the transmission power ratio by the UE (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery. The configuration parameters may comprise an indication of beam failure recovery priority information for the wireless device)
means for receiving a beam failure status report based at least in part on the dynamic range of the transmission power ratio (Zhou, [0249], A wireless device may send, to a base station, a beam failure recovery (BFR) request or one or more messages associated with a BFR request. The wireless device may have one or more BFR requests for a transmission, overlapping in time with a transmission of one or more other messages. An amount of transmission power required by the wireless device for such overlapping transmissions may exceed a maximum allowable transmission power)
and means for communicating with the UE in accordance with the beam failure status report (Zhou, [0224], the wireless device and base station may continue wireless communications if the serving beam experiences a beam failure event)

As per claim 57, Zhou in view of Gupta disclose the apparatus of claim 56, wherein the first reference signal is a channel state information reference signal (CSI-RS) and the second reference signal is a demodulation reference signal (DMRS) of a physical downlink control channel (PDCCH) (PDCCH) (Zhou, [0246], CSI-RS and DM-RS for PDCCH)

As per claim 64, Zhou in view of Gupta disclose the apparatus of claim 57, further comprising: means for transmitting an indication of a configuration of the CSI-RS, wherein the configuration indicates the dynamic range of the transmission power ratio (Zhou, [0231], transmit the configured CSI-RS resource in a dedicated time slot)

As per claim 65, Zhou in view of Gupta disclose the apparatus of claim 64, wherein the configuration includes at least one of quasi-co-location (QCL) information, a measurement quantity related to the CSI-RS, and a CSI report setting associated with the CSI-RS (Zhou, [0246], signal indicating a spatial QCL parameters between CSI-RS and DM-RS for PDCCH)

As per claim 66, Zhou in view of Gupta disclose the apparatus of claim 64, wherein the indication of the configuration of the CSI-RS is received via radio resource control (RRC) signaling (Zhou, [0231], A CSI-RS resource may be configured in a cell-specific way, e.g., via common RRC signaling)

As per claim 68, Zhou in view of Gupta disclose the apparatus of claim 57, further comprising:  means for transmitting an indication of a power ratio between the CSI-RS and a physical downlink shared channel (PDSCH) (Zhou, [0004], transmit, to a wireless device, one or more messages comprising configuration parameters for beam failure recovery), wherein the dynamic range of the transmission power ratio is based at least in part on the power ratio between the CSI-RS and the PDSCH (Zhou, [0231], determined based on a channel state information reference signal (CSI-RS))

As per claim 70, Zhou in view of Gupta disclose the apparatus of claim 57, wherein the dynamic range of the transmission power ratio is identified per CSI-RS resource, per CSI-RS resource set, or per CSI-RS resource setting (Zhou, [0231], transmit a CSI-RS via a CSI-RS resource)

Claims 19, 20, 34, 54, 55 and 69 are rejected under 35 U.S.C. §103 as being unpatentable over Zhou in view of Gupta and further in view of Cui et al.  (US 2019/0052380 A1) hereinafter “Cui”
As per claim 19, Zhou in view of Gupta disclose the method of claim 2, they do not explicitly disclose further comprising: determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range; and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both.
Cui discloses determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to determine an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range and determine the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both and have modified the teaching of Zhou and Gupta in order to increase the efficiency of the transmission (Cui, [0093])

As per claim 20, Zhou in view of Gupta and Cui disclose the method of claim 19, further comprising: performing a CSI-RS measurement (Zhou,[0231], a measurement of a CSI-RS); and determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, the CSI-RS measurement, or some combination thereof (Cui, [0026], the interference measurement resource related to the estimated link quality may correspond to a PDCCH BLER) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to determine the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, the CSI-RS measurement and have modified the teaching of Zhou and Gupta in order to increase the efficiency of the transmission (Cui, [0093])

As per claim 34, Zhou in view of Gupta disclose the method of claim 22, they do not disclose further comprising: identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio; and determining a beam failure has occurred based at least in part on the received beam failure status report.
Cui discloses identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and determining a beam failure has occurred based at least in part on the received beam failure status report (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to identify that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio and determining a beam failure has occurred based at least in part on the received beam failure status report and have modified the teaching of Zhou and Gupta in order to increase the efficiency of the transmission (Cui, [0093])

As per claim 54, Zhou in view of Gupta disclose the apparatus of claim 37, they do not explicitly disclose further comprising: means for determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range; and means for determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both.
Cui discloses means for determining an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and means for determining the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER, or both (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to determine an upper hypothetical PDCCH block error rate (BLER) and a lower hypothetical PDCCH BLER based at least in part on the dynamic range and determine the beam failure status based at least in part on the upper hypothetical PDCCH BLER, the lower hypothetical PDCCH BLER and have modified the teaching of Zhou and Gupta in order to increase the efficiency of the transmission (Cui, [0093])

As per claim 55, Zhou in view of Gupta and Cui disclose the apparatus of claim 54, further comprising: means for performing a CSI-RS measurement (Zhou,[0231], a measurement of a CSI-RS); and means for determining the beam failure status based at least in part on the upper hypothetical PDCCH BLEW the lower hypothetical PDCCH BLER, the CSI-RS measurement, or some combination thereof (Cui, [0026], the interference measurement resource related to the estimated link quality may correspond to a PDCCH BLER)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to determine the beam failure status based at least in part on the upper hypothetical PDCCH BLEW the lower hypothetical PDCCH BLER, the CSI-RS measurement and have modified the teaching of Zhou and Gupta in order to increase the efficiency of the transmission (Cui, [0093])

As per claim 69, Zhou in view of Gupta disclose the apparatus of claim 57, they do not explicitly disclose further comprising: means for identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio; and means for determining a beam failure has occurred based at least in part on the received beam failure status report.
Cui discloses means for identifying that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link); and means for determining a beam failure has occurred based at least in part on the received beam failure status report (Cui, [0023], a first threshold (Qin) may correspond to a first block error rate (BLER)of a hypothetical PDCCH that indicates an in-sync condition of the radio link, while a second threshold (Qout) may correspond to a second BLER that indicates an out-of-sync condition of the radio link) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Cui related to identify that the beam failure status report is based on an upper hypothetical PDCCH block error rate (BLER), a lower hypothetical PDCCH BLER, or both, wherein the upper hypothetical PDCCH BLER and the lower hypothetical PDCCH BLER are derived from the dynamic range of the transmission power ratio and determine a beam failure has occurred based at least in part on the received beam failure status report and have modified the teaching of Zhou and Gupta in order to increase the efficiency of the transmission (Cui, [0093])


Allowable Subject Matter
Claims 3, 5-8, 13-14, 23, 25-28, 32, 38, 40-43, 48-49, 58, 60-63 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462